Citation Nr: 0115628	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 
1999, for a grant of service connection for history of 
chronic otitis media with tympanic membrane perforation. 

2.  Entitlement to an effective date earlier than May 26, 
1999, for a grant of service connection for bilateral hearing 
loss. 

3.  Entitlement to an effective date earlier than May 26, 
1999, for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and family members


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
June 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In March 2000, the RO reopened the veteran's claim for 
service connection for chronic otitis media.  In June 2000, 
the RO granted service connection for chronic bilateral 
otitis media with tympanic membrane perforation and assigned 
a noncompensable disability evaluation, which became 
effective on May 26, 1999.  The RO also granted service 
connection for bilateral hearing loss and tinnitus and 
assigned 10 percent disability evaluations for each 
disability that became effective on May 26, 1999.  


FINDINGS OF FACT

1.  The veteran separated from service in June 1947.  

2.  In June 1965, the veteran filed a formal claim of 
entitlement to service connection for an ear disorder.  In a 
September 1965 rating action, the RO denied a claim for 
service connection for otitis media.  In an August 1966 
decision, the Board denied a claim for service connection for 
otitis media.  

3.  On May 26, 1999, the veteran filed a petition to reopen 
his claim for service connection for an ear disorder, 
characterized as otitis media.  

4.  On May 26, 1999, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus.  

5.  By decision dated in March 2000, the RO reopened the 
veteran's claim for service connection for otitis media with 
tympanic membrane perforation, bilateral.  

6.  In June 2000, the RO granted service connection for 
otitis media with tympanic membrane perforation, bilateral 
and assigned an effective date beginning on May 29, 1999, the 
date the veteran filed his claim to reopen.  

7.  In June 2000, the RO granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation, effective on May 29, 1999, the date that the 
veteran filed his claim for service connection for a hearing 
disability.

8.  In June 2000, the RO granted service connection for 
tinnitus and assigned a 10 percent disability evaluation, 
effective on May 29, 1999, the date that veteran filed his 
claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 
1999, for a grant of service connection for otitis media have 
not been met.  38 U.S.C.A. §§ 1131, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.155, 3.400 (2000).  

2.  The criteria for an effective date earlier than May 26, 
1999, for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.155, 3.400 (2000).

3.  The criteria for an effective date earlier than May 26, 
1999, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.155, 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information necessary to 
substantiate his claim for an earlier effective date.  Thus, 
under the circumstances of this case, the VA has satisfied 
its duties to notify and assist the veteran in this case.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.

Factual Background

The veteran served on active duty from December 1945 to June 
1947.  

The veteran's service entrance examination revealed an 
atrophic scar of the left eardrum.  Subsequent service 
medical records showed no treatment for an ear disorder.  The 
separation examination showed a notation of scarring of both 
drums; there was no perforation.  

A formal application for compensation or pension for an ear 
disorder was received from the veteran in June 1965. 

The report of a VA examination dated in August 1965 provided 
a diagnosis of chronic otitis media, bilateral.  Statements 
of private doctors dated in 1965 and 1966 who had served with 
the veteran and treated him provide that the veteran was seen 
and treated for an ear disorder in service.  

In a September 1965 rating action, the RO denied service 
connection for otitis media.  The veteran perfected an appeal 
for that disorder.  In a decision dated in August 1966, the 
Board denied service connection for otitis media.  

A formal application for compensation and pension was 
received from the veteran on May 26, 1999.  This form was 
treated as a petition to reopen a claim of entitlement to 
service connection for an ear disability.  In the 
application, the veteran sought compensation for bilateral 
hearing loss.  

An informal claim for service connection for tinnitus was 
received in November 1999.  However, the RO considered May 
26, 1999, as the date in which the veteran filed his claim 
for service connection for tinnitus.  

In support of his claim, the veteran submitted private 
medical records dated from 1974 to 1994 that show that the 
veteran was seen for chronic ear pain beginning in 1974.  In 
1977, it was found that the veteran had tympanosclerosis of 
the both tympanic membranes.  In July 1994, he was diagnosed 
as having sensorineural hearing loss in the left ear and 
mixed hearing loss in the right ear.  

VA medical records dated from 1998 to 2000 reflect that the 
veteran was seen and treated for bilateral sensorineural 
hearing loss, tinnitus, and bilateral tympanic membrane 
perforation.  

As noted previously, the RO reopened the veteran's claim for 
service connection for ear disability, namely history of 
chronic otitis media with tympanic membrane perforation , in 
March 2000 based on the submission of new and material 
evidence.  In June 2000, the RO granted service connection 
for the ear disability and assigned a noncompensable 
evaluation.  That evaluation became effective on May 29, 
1999, the date that the veteran filed his claim to reopen.  
In addition, service connection was granted for tinnitus and 
hearing loss.  A ten percent disability evaluation was 
assigned for those disabilities, respectively.  The 
disability evaluations for tinnitus and hearing loss also 
became effective on May 26, 1999, the date of receipt of the 
veteran's claims for service connection for those 
disabilities.  

In March 2001, the veteran provided testimony at a personal 
hearing before a hearing officer regarding his claim.  A copy 
of the transcript of that hearing is of record.  

Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a) (West 1991).  The statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increased will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

Bilateral Otitis Media

The veteran contends, in essence, that he is entitled to 
service connection for bilateral otitis media retroactive to 
1946 when he was first treated for the disorder in service.  
The veteran testified that he developed an ear disorder when 
a fellow serviceman dropped a grenade within his perimeters 
that he developed a hearing loss as a result thereof.  The 
veteran asserts that because he has been pursuing his claim 
since he separated from service and because he received 
treatment for the disorder in service he is entitled to an 
earlier effective date.  

In August 1966, the Board denied service connection for 
otitis media.  The Board's decision was final based on the 
evidence of record.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.110.  

Under the governing law, the effective date for a grant of 
service connection on the basis of receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his previously and finally denied claim.  Smith v. 
West, 11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 
Vet. App. 454, 456 (1993) (effective date for reopened claim 
cannot be the date of the original claim).  In this matter, 
the veteran did not file a petition to reopen his claim of 
entitlement to service connection for an ear disability until 
May 26, 1999, over 30 years after the veteran separated from 
service.  The RO reopened and granted service connection for 
history of otitis media with tympanic membrane perforation in 
March and June 2000 and assigned a noncompensable evaluation, 
effective on May 26, 1999, the date that the veteran filed 
his petition to reopen.  

The Board recognizes the veteran's contentions that he is 
entitled to an effective date retroactive to the date that he 
separated from service since he has been having a ear 
disorder since that time.  As indicated above, the veteran 
filed his petition to reopen his claim in May 1999.  The 
evidence shows that the veteran submitted private and VA 
medical records dated from 1974 to 1998.  The private records 
reflect that the veteran was seen for chronic ear pain 
beginning in 1974 and that he was diagnosed as having 
tympanosclerosis of both tympanic membranes in 1977.  Thus, 
the fact that the veteran may have had otitis media with 
tympanic membrane perforation prior to May 26, 1999, the 
currently assigned effective date, is unavailing.  Although 
any communication or action indicating an intent to apply for 
more benefits administered by VA "may be considered an 
informal claim," 38 C.F.R. § 3.155(a), even an informal 
claim form must identify the benefit sought.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (Court's emphasis).  

Moreover, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for condition.  Brannon 
v. West, 12 Vet. App. at 35.  The Court of Appeals for 
Veterans Claims has recently emphasized this point:  "[T]he 
effective date of award of service connection is not based on 
the date of the earliest medical evidence demonstrating a 
casual connection [between a claimed disorder and a service 
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filled with VA.  Furthermore, because the veteran had not 
been granted service connection for his otitis media with 
tympanic membrane perforation, the mere receipt of medical 
records cannot be construed as an informal claim."  Lalonde 
v. West, 12 Vet. App 377, 382 (1999).  Thus, the fact that 
the veteran was examined and treated for otitis media with 
tympanic membrane perforation before he was service connected 
for the disability does not warrant an effective date for 
service connection retroactive to that time.  In any event, 
the law as cited above is clear.  When a claim to reopen on 
the basis of new and material evidence, as in this case, is 
received following a final prior disallowance, the effective 
date is the later of the date of receipt of the claim or the 
date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  Thus, 
it follows that the application of the rule compels the 
assignment of the date of receipt of the claim to reopen, 
since it is the later event in the present case.  Id.  

Accordingly, the Board finds that, based on the evidence of 
record, that an effective date earlier than May 26, 1999, for 
a grant of service connection for otitis media with tympanic 
membrane perforation is not warranted.  

Bilateral Hearing Loss and Tinnitus

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 
1991), the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or the release if application therefor is 
received within one year from such date of discharge or 
release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in line of duty in active service).  Moreover, the 
implementing regulation provides that the effective date for 
an award of direct service connection will be the day 
following separation from service or the date entitlement 
arose, if the claim is received within one year after service 
separation.  If the claim is not received within one year of 
separation from service, the effective date for an award of 
service connection will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000); see also 38 C.F.R. § 3.1(k) (defining 
"service-connected" as a disability that was incurred in or 
aggravated in the line of duty in active military service).

The veteran also asserts that his service connection for 
bilateral hearing loss should be retroactive to 1947 since he 
has had a hearing loss since service.  The record shows that 
the veteran was first diagnosed as having sensorineural 
hearing loss in the left ear and mixed hearing loss in the 
right ear in 1994.  

The record shows, however, the veteran's initial claim of 
entitlement to service for bilateral hearing was not received 
until May 26, 1999.  Service connection for that disability 
was granted by rating decision dated in June 2000, effective 
from the date of receipt of the claim.  The record shows that 
the veteran was diagnosed as having sensorineural hearing 
loss in the left ear and mixed hearing loss in the right ear 
in 1994.  However, there is no showing of any communication 
for action indicating an intent to claim service connection 
for a bilateral hearing loss prior to May 26, 1999, when the 
veteran's formal claim for service connection was first 
received.  38 C.F.R. § 3.155(a).  

As to tinnitus, the veteran asserts that he had tinnitus 
during service and that effective date for service connection 
should be the date that he separated from service in 1947. 

The record shows, however, an informal claim for service 
connection for tinnitus was received for tinnitus in November 
1999.  However, the RO considered the veteran's claim for 
service connection for tinnitus as having been received on 
May 26, 1999.  As such, the veteran did not file a claim for 
service connection until 1999, over 50 years after he 
separated from service.  Service connection was granted by a 
rating decision dated in June 2000, effective from the date 
of receipt of the claim.  There is no indication in the 
record of any earlier claim for service connection for 
tinnitus prior May 26, 1999, when the veteran's formal claim 
for service connection was received.  

In this matter, the claims for service connection for 
bilateral hearing loss and tinnitus were received in May 
1999, which is more than a year following separation; 
therefore, according to applicable regulation, earliest 
effective date for the allowance of service connection on the 
basis of an original claim, is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2); see also 38 U.S.C.A. § 5110(a); 
Rodriquez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (it 
is the unequivocal command" of § 5110(a) that the effective 
date of benefits cannot be earlier than the filing of an 
application therefor).  While the evidence resulting in the 
allowance of service connection for bilateral hearing loss 
and tinnitus arguably demonstrated entitlement to service 
connection at a date prior to the receipt of the original 
claim itself, the application of the rule compels the 
assignment of the date of receipt of the claim, since it is 
the later event in the present case.  38 C.F.R. 
§ 3.400(b)(1).  In these circumstances, an earlier effective 
date for grant of service connection for bilateral hearing 
loss and tinnitus are not warranted.  


ORDER

An effective date earlier than May 29, 1999, for a grant of 
service connection for history of bilateral chronic otitis 
media with tympanic membrane perforation is denied.  

An effective date earlier than May 29, 1999, for a grant of 
service connection for bilateral hearing loss is denied.  

An effective date earlier than May 29, 1999, for a grant of 
service connection for tinnitus is denied.  


		
DEBRA W. SINGLETON
	Member, Board of Veterans' Appeals

 

